 

 

COMPLAINT «EASTER DIS
(for filers who are prisoners without lawyers) an20 WAR 9 PF 39.

UNITED STATES DISTRICT COURT CLERK OF COURT
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

“Ler J. Quinones

 

 

V. Case Number: _
20-6-042:

(to be supplied by Clerk of Court)

(Full name of defendant(s))

ine Correct

 

 

‘Tea. cy Thorap son)

 

 

A, PARTIES

1. Plaintiff is a citizen of \,/ LSC onan , and is located at
(State)

2909 Eost Kari Avenue, Chippewa Talis WE 54729

(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Lacy Thameson
( (Name)
is (if a person or private corporation) a citizen of In mcansin

Complaint — 1

Case 2:20-cv-00429-NJ Filed 03/19/20 Page 1of5 Document 1

 
 

 

(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Reltle Moraine Con rectional Institution

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B, STATEMENT OF CLAIM
On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;

Where it happened; and
Why they did it, if you know.

Het Moraine (Correctional “Anstitution Valoted
Mr sag rohts and Jracy [hompson they Constantly Nealected
. J | + d
a Dorrina Oo DG Male. Jeri Moar
for proper are! b Me Cobnese Tost Toupee and KMCI sl
had Deliberate Tad erence about ray Serious. Medical Need |
This happened U(r) arrival of KMCT around March of MIG.
‘his asury Started _tohile HE woas ot KMCT and oC
Around Marcch 1 i# 6c Dori! {4 of 2019. The Hainbitfl
Jui WAS an ome at bette. Horine Lorrectionn|

L stall and Ms Thanpsen

ae ON

   
  

  

 

 

 

  

 

Complaint — 2

Case 2:20-cv-00429-NJ Filed 03/19/20 Page 2 of 5 Document 1

 
 

Hs. Thompson May 02") 2009 2:9 eo
his Stau at KMCT. ClainwA he _taas* Pain Seeking |

for nofrabions and breate A him as «a faker uodtil fo.
an io/aul tg he had an MAT at Spine done _ond Shae
his 14-15 had Prominent Dis Rabeusion ot the Jef seabra|
and Subacticular Zones ee lef} 15 Necve., Which was

 

Mr. Quinones olga requested reviees ol his sf pink Ge
Slips, which Kuct didet have ond inouldnt Show him.

 
 

foc neon Months L his hack Intury antl Dain de to the
Megiey ete’ Delibeccste Toll ifleyance f KMct and thace
Min sult Teac Y Thompson ant Others

 

 

 

 

 

 

 

 

Complaint — 3

Case 2:20-cv-00429-NJ Filed 03/19/20 Page 3 o0f5 Document 1

 
 

 

Cc. JURISDICTION

 

Tam suing for a violation of federal law under 28 U.S.C. § 1331.

OR

 

Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

Inn _asKiaa loc a $500 COCO manelary aud and

an order telling Vette Moraine C ocrectional Tnsttiution
to take iametes words and requests of Lihat that
telling You More. Seciously iS foc them to not sump
to Gay ersora) Hough of: | Ca pero dosed on their as. }

Or mellical Wistacy.

 

 

 

 

 

Complaint — 4

Case 2:20-cv-00429-NJ Filed 03/19/20 Page 4 o0f5 Document 1

 
 

 

E. JURY DEMAND

I want a jury to hear my case.

{/|- YES [_]-No

I declare under penalty of perjury that the foregoing is true and correct.
th
Complaint signed this OS day of March 200a0_.

Respectfully Submitted,

 

 

Signature of Plaintiff

636934

Plaintiff’s Prisoner ID Number
(Cucre) 2909 Cast Pork Avenue

Chiopenn Falls Lor 54794
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

{/] IDO request that I be allowed to file this complaint without paying the filing fee.
Thave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

[ 1 DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint —5

Case 2:20-cv-00429-NJ Filed 03/19/20 Page 5of5 Document 1

 
